ive pevewuc seen uniform issue list may se ‘ep ra t3 legend company a amount b amount c amount d dear this is in response to your correspondence dated date as supplemented by your correspondence dated date in which you requested a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penaity of perjury in support of the ruling requested on pension sep and your individual_retirement_arrangement ira both your sep and your ira were funded through company a the amount of the distribution from the sep was amount b and the amount of the distribution from the ira was amount c vou received distributions from your simplified employee fou were also told by an investment specialist from company a on that you would be subject_to tax on the distributions unless you rolled over these ampunts into a rollover ra within days your intention was to roll over amount b and amount c investment_company into a rollover ira which would be established with a different during subsequent discussions with a company a investment specialist you were informed that you had the option of depositing the two distributions into a single ira since the sep had been inactive for a long period of time and you were not sure if you would reactivate the sep in the near future the investment specialist suggested that you temporarily deposit the two distribution checks into a money market account rather than go through a more complicated process of changing the type of retirement accounts at a later date since you thought that you had a maximum period of days to roll over the two distributions and were leaving for an extended business trip you agreed to temporarily deposit amounts b and c into a money market account l w page on market account into a rollover ira you were informed that the 60-day rollover period had expired and amounts b and c would not be accepted into the rollover ira you attempted to roll over amounts b and c from the money because you are unemployéd since approximately amount d for rent food transportation health insurance automobile insurance and loan repayments you have withdrawn based on these facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code regarding amount b and amount c sec_408 of the code provides in part that the term simplified_employee_pension sep means an individual_retirement_arrangement ira which meets the requirements of paragraphs and sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ra for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such pian may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includibie in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such page requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you relied upon the advice of the company a investment specialist who provided you with erroneous information regarding the proper period of time to effect a rollover because of this incorrect information you thought that you had days instead of days to roll over amount b your distribution from your sep and amount c your distribution from your ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amounts b and c less amount d you are granted a period of days from the issuance of this ruling letter to contribute amounts b and c less amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount b and amount c less amount d will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the sep or the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours he gf f nhe employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
